NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     WILLIE JAMES LOVE, JR., Petitioner.

                          No. 1 CA-CR 21-0081 PRPC
                               FILED 8-24-2021


      Petition for Review from the Superior Court in Mohave County
                          No. S8015CR201400553
                   The Honorable Derek C. Carlisle, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                APPEARANCES

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Willie James Love, Jr., San Luis
Petitioner
                              STATE v. LOVE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Samuel A. Thumma, and Chief
Judge Kent E. Cattani delivered the decision of the Court.


PER CURIAM:

¶1           Petitioner Willie James Love, Jr., seeks review of the superior
court’s order denying his latest successive petition for post-conviction
relief.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2